DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/18/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 06/18/2021 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(d), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tarek N. Fahmi on 07/24/2021.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) An apparatus, comprising:
a tank configured to contain a photo-curing liquid resin, the tank including sidewalls, at least two of the sidewalls
a flexible membrane disposed on the bottom of the tank and covering the bottom opening;
a light source configured to emit collimated ultraviolet light towards the bottom opening of the tank;
a mask disposed between the flexible membrane and the light source, wherein the collimated ultraviolet light emitted by the light source is filtered by the mask prior to passing through the flexible membrane into the tank;
an extraction plate disposed within the tank to which an object, formed from cured portions of the photo-curing liquid resin, is affixed;
a height adjustor configured to control a vertical position of the extraction plate above the bottom of the tank;
a temperature sensor disposed inside the tank and configured to detect temperature of the photo-curing liquid resin;
at least one thermal imaging device disposed outside the tank and configured to detect temperature of the photo-curing liquid resin in a print area through the mask and the bottom opening of the tank;
a controller configured to operate the height adjustor so as to adjust a displacement of the extraction plate from a first surface of the flexible membrane during printing of the object and to sample resin temperature readings from both [[a]] the temperature sensorthe at least one [[or more]] thermal imaging device[[s]]; and
a resin circulatory system comprising:

the reservoir; and
a second pump fluidly coupled to a second one of the sidewall openings via a third segment of pipe, and fluidly coupled to a second opening of the reservoir via a fourth segment of pipe,
wherein the first sidewall opening and the second sidewall opening are located on opposite lateral sides of the tank defining a shortest lateral dimension of the tank;
wherein the first and second pumps are configured, during printing of the object, to displace a direction along which the height adjustor displaces 
wherein the first opening of the reservoir is distinct from the second opening of the reservoir, and
wherein the resin circulatory system is configured, under control of the controller according to the temperature readings from both the temperature sensor disposed in the tank and the at least one [[or more]] thermal imaging device[[s]] and during printing of the object, to control the first pump to pump a first volume of the photocuring liquid resin out of the tank via the first sidewall opening and into the reservoir, and to control the second pump to pump a second volume of the photo-curing liquid resin into the tank via the second sidewall opening from the reservoir.

6. (Cancelled) 

11. (Currently Amended) The apparatus of claim 1, wherein the at least ones feedback to the controller during printing operations.


Election/Restrictions
Claim 1 is allowable. The restriction requirement among species (A1-A2), as set forth in the Office action mailed on 10/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/06/2020 is partially withdrawn. Claim 14, directed to species A2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest all the limitations in applicant’s and examiner’s amendments. Examiner concurs with the reasons for allowance presented by applicant in the Remarks submitted on 06/18/2021. Examiner further submits that the combination of all the limitations/features in applicant’s and examiner’s amendments make the three-dimensional printing apparatus of claim 1, as a whole, novel and non-obvious over the prior art of record because they enhance and expedite temperature control of the liquid resin in the tank during printing of the object. For these reasons, claims 1-2 and 7-14 are deemed novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743